Case 1:21-cr-20154-TLL-PTM ECF No. 12, PagelD.31 Filed 03/03/21 Page 1 of 2

a

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

UNITED STATES OF AMERICA, Case:1:21-cr-20154
Judge: Ludington, Thomas L.

sos MJ: Morris, Patricia T.
Plaintiff, Filed: 03-03-2021 At 04:46 PM
USA v. JAMES JELKS (TT)

Vv.

JAMES CORNELIUS JELKS, Violations:
18 U.S.C. § 922(g)(1)
Defendant.
/

INDICTMENT I L E
THE GRAND JURY CHARGES: MAR 03 2024

U.S. DISTRICT
COUNT ONE FLINT, MICHIGAN
Felon in Possession of a Firearm
18 U.S.C. § 922(g)(1)

 

On or about October 29, 2020, in the Eastern District of Michigan,
defendant, James Cornelius Jelks, knowing he had been convicted of an offense
punishable by a term of imprisonment exceeding one year, knowingly possessed,
in and affecting commerce, a firearm, that is, a Ruger model 57, semi-automatic

pistol, in violation of Title 18, United States Code, Section 922(g)(1).
Case 1:21-cr-20154-TLL-PTM ECF No. 12, PagelD.32 Filed 03/03/21 Page 2 of 2

FORFEITURE ALLEGATION
18 U.S.C. § 924(d) and 28 U.S.C. § 2461

The allegations contained in Count One of this Indictment are hereby re-
alleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461.

As a result of the foregoing violation of 18 U.S.C. § 922(g), as charged in
Count One of this Indictment, the defendant shall forfeit to the United States any

firearm or ammunition involved in or used in any knowing violation of section

 

922(g).
THIS IS A TRUE BILL.

Dated: March 3, 2021
s/GRAND JURY FOREPERSON
GRAND JURY FOREPERSON

SAIMA S. MOSHIN
Acting United States Attorney

ANTHONY P. VANCE
Assistant United States Attorney
Chief, Branch Offices

s/WILLIAM J.VAILLIENCOURT JR.
WILLIAM J. VAILLIENCOURT JR.
Assistant United States Attorney
P-39115

101 First Street, Ste. 200

Bay City, MI 48708

Phone: 989-895-5712

Email: William.vailliencourt@usdoj.gov

 

 
